Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                    July 07, 2015

The Court of Appeals hereby passes the following order:

A15A2034. HARRIS LEWIS, JUDGE v. CHATHAM COUNTY BOARD OF
    COMMISSIONERS et al.

      Probate Court Judge Harris Lewis filed a petition for declaratory judgment,
seeking a declaration that the Chatham County Board of Commissioners and Chatham
County, Georgia violated the equal protection provision of the Georgia Constitution
when they interpreted local legislation and provided Recorder’s Court and Magistrate
Court judges a raise for longevity pay but refused to give the same raise to Probate
Court judges. Lewis also requested a writ of mandamus ordering the defendants to
apply the longevity increase to Probate Court judges. The trial court denied Lewis’s
petition for declaratory judgment and request for writ of mandamus, finding that the
defendants properly interpreted the local law. Lewis then filed this direct appeal. It
appears, however, that jurisdiction may be proper in the Supreme Court.
      The Supreme Court has exclusive jurisdiction over all cases involving
construction of the Constitution of the State of Georgia and of the United States and
all cases in which the constitutionality of a law, ordinance, or constitutional provision
has been called into question. See Ga. Const. of 1983, Art. VI, Sec. VI, Para. II (1);
Atlanta Independent School System v. Lane, 266 Ga. 657 (1) (469 SE2d 22) (1996).
Additionally, The Supreme Court has exclusive appellate jurisdiction of all cases
involving extraordinary remedies, including mandamus. See Ga. Const. of 1983, Art.
VI, Sec. VI, Par. III (5); Ladzinske v. Allen, 280 Ga. 264 (626 SE2d 83) (2006) (cases
involving the grant or denial of mandamus are within the exclusive jurisdiction of the
Supreme Court without regard to the underlying subject matter or the legal issues
raised). In deference to the Supreme Court’s jurisdiction and because this case
involves an equal protection challenge to a local law, as well as a denial of
mandamus, this appeal is ordered TRANSFERRED to the Supreme Court.

                                   Court of Appeals of the State of Georgia
                                                                        07/07/2015
                                          Clerk’s Office, Atlanta,____________________
                                          I certify that the above is a true extract from
                                   the minutes of the Court of Appeals of Georgia.
                                          Witness my signature and the seal of said court
                                   hereto affixed the day and year last above written.


                                                                                   , Clerk.